DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan, Michael et al (EP 3,046,289 A1).
Regarding claims 1 and 17, Flanagan discloses a management apparatus (Fig. 2, SON optimizer 240) comprising: 
at least one memory storing instructions (Fig. 2, SON optimizer 240 must a memory for storing instructions to be executed by the SON optimizer 240), and 
at least one processor configured to execute the instructions to (Fig. 2, processor 250, network simulator 260, KPI calculator, or KPI combiner 280):
acquire a target Key Performance Indicator (KPI) of a service that is provided to a communication terminal by a business operator (50th and 75th paragraphs, SON optimizer 140 receive information from the network operator/controller including KPI target); 
acquire element data regarding a component necessary for the service (Fig. 4, block 404, receive geolocated subscriber records associated with mobile devices or Fig. 5, block 506, measured user data), 
calculate a predicted KPI of the service based on the element data (74th paragraph, produce simulated KPI based on subscriber records); 
calculate a target value of communication performance based on a comparison between the predicted KPI and the target KPI of the service (75th paragraph, new configuration is introduced based on simulated KPI and target KPI set by the network operator); and 
notify a communication apparatus to which the communication terminal is connected of the target value of the communication performance (22nd and 120th paragraphs, SON optimizer 240 provides updated network configuration to the BTS).

Regarding claim 2, Flanagan discloses that wherein the at least one processor is configured to notify the communication apparatus of the target value of the communication performance through a communication line between the management apparatus and the communication apparatus (22nd and 120th paragraphs, SON optimizer 240 provides updated network configuration to the BTS.  Herein, a connection must exist between the BTS and SON optimizer 240 for providing updated network configuration).

Regarding claim 3, Flanagan discloses that wherein the component comprises at least one of the communication terminal (Fig. 4, block 404, geographical subscriber records associated with mobile devices) and a communication line between the communication terminal and the communication apparatus (120th paragraph, provide service to users in GSM, 3G, LTE, etc… Herein, a wireless connection must exist between the users and BTS).

Regarding claim 4, Flanagan discloses that wherein the at least one processor is configured to further predict, based on the element data, at least one of a response characteristic of the communication terminal (Fig. 4, block 410, evaluate analysis by assessing impact of the provisional changes and Fig. 5, block 512, KPI improvement useful or degradations) and a response characteristic of a user who uses the communication terminal (22nd paragraph, altering network parameters if such changes would lead to a better user experience for some or all users).
Regarding claim 5, Flanagan discloses that wherein the at least one processor is configured to calculate the predicted KPI based further on at least one of element data of the communication terminal (Fig. 4, block 404, geolocated subscriber records or Fig 5, block 506, measured user data), a dynamic characteristic model of the communication terminal (28th paragraph, network model for simulation of measured user data), and the response characteristic of the user (22nd paragraph, user experience).

Regarding claim 6, Flanagan discloses that wherein the at least one processor is configured to acquire the target KPI from Operation and Maintenance (OAM) (50th and 75th paragraphs, SON optimizer 140 receive information from the network operator/controller including KPI target).

Regarding claim 14, Flanagan discloses that wherein the management apparatus is provided in a vicinity of the communication terminal (Fig. 2)


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannu, Hans et al (WO 2016/064308 A1).
	Regarding claim 15, Hannu discloses a communication apparatus (Fig. 13, network node 110) comprising: 
at least one memory storing instructions (Fig. 13, memory 1380), and 
at least one processor (Fig. 13, processor 1370) configured to execute the instructions to: 
acquire a target value of communication performance for a service provided to a communication terminal (Fig. 4, determine a target bit rate of a data transfer for a service between the mobile client and media server, illustrated in Fig. 1) and 
adjust priority of scheduling of communication with the communication terminal based on the target value (page 8, lines 7-8, adjust a scheduler weight priority value in order so that the achieved received rate of a client is the targeted bit rate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan, Michael in view of Senarath et al (US Patent No. 10,349,240 B2).
Regarding claim 12, Flanagan discloses that wherein the communication apparatus controls communication with the communication terminal (Fig. 2).  Flanagan does not disclose that the at least one processor is configured to notify a charging management apparatus of information about an effect of control of the communication on the communication terminal and the charging management apparatus determines an amount of charging for the communication terminal based on the information about the effect of the control of the communication.  Senarath discloses that the network traffic logs and analytics sending information to the CSM (Fig. 7).  The CSM provides charging and billing data for the service (35th and 40th paragraphs).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide UE traffic logs and analytics to CSM for charging for a service in Flanagan’s system, as suggested by Senarath, to compensate for a provided service.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan, Michael.
Regarding claim 13, Flanagan discloses SON system for optimizing network parameters for BTS (Fig. 2).  Flanagan does not disclose that wherein the management apparatus is part of the communication apparatus.  However, base station having an integrated module for determining optimized network parameters is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide network parameters configuration module in the base station in Flanagan’s system to optimize network performance.

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Hans in view of Flanagan, Michael et al (EP 3,046,289 A1).
Regarding claim 19, Hannu discloses determining a target bit rate of a data transfer for a service between the mobile client and media server (Fig. 4).  Hannu does not disclose acquiring from a management apparatus the target value of the communication performance for the service provided to the communication terminal.  Flanagan discloses that the SON altering the various network parameters and providing updated network configuration to the BTS (22nd and 120th paragraphs.  Herein the updated network configuration includes but rate and/or rate per user, 38th and 39th paragraphs).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to acquire updated configuration from a management apparatus in Hannu’s system, as suggested by Flanagan, to reduce computing resources at the network node. 

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472